                           P Document 37-29 Filed 08/28/20 Page 1 of 1 PageID #: 334
    Case 5:20-cv-00019-JPB-JPM


  BP-A0148                                 INMATE REQUEST TO STAFF           CDFRM
  HSLC 10
 U.S. DEPARTMENT OF JUSTICE                                                     FEDERAL BUREAU OF PRISONS


   TO: (Name and Title of Staff Member)                     DATE:   ~   —~      I 7   ‘-/7
             c~~J~) C~k~i&1
   FROM:                                                    REGISTER NO.
           ~                 0                                                  ~      ~   ~ y~-a~i -j
   WORK ASSIGNMENT:                                         UNIT:



  SUBJECT: (Briefly state your question or concern and the solution you are requesting.
  Continue on back, if necessary.   Your failure to be specific may result in no action being
  taken.   If necessary, you will be interviewed in order to successfully respond to your
  request.
                ft~~& (~k1                  ~,




               PI~~i~ ~1R~                           ~              ~                   ~

   11 ~        ~                                  ~         ~       ~                          ~



(N/~lEJ(               )2{C~;~~k~1                          ~
   ~-7ê           ~                /~?      u~c   A~f7


                                            (Do not write below this    line>


   DISPOSITION:




              Signature Staff Member                        Date



  Record Copy   —   File;   Copy    —    Inmate

  PDF                                        Prescribed by N551/


                                                             This form replaces BP—148.070 dated Oct     86
                                                             and BP—Sl48.070 APR 94


  ?~E IN SECTION      6 UNLESS APPROPRIATE FORP~~~YF~’OLDER                                  SECTION 6
